PER CURIAM:
Owen Odman appeals the district court’s order granting in part and denying in part relief from a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Odman, No. 4:96-cr-00053-LHT-l, 2008 WL 706607 (W.D.N.C. Mar. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.